COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00445-CV


Marilyn Martin                         §    From the 67th District Court

                                       §    of Tarrant County (067-261106-12)
v.
                                       §    January 16, 2014

Midfirst Bank                          §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM